DETAILED ACTION

Response to Amendment
Amendments, filed on January 14, 2022, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a product wherein the Sr is distributed nonuniformly on the surface of the particle (e.g. see Paragraphs 0033 – 0034 and example Table), does not reasonably provide enablement for a product wherein the Sr is distributed nonuniformly within the center of the particle only (e.g. as illustrated in Figure 3 and discussed in at least Paragraph 0143, the Sr is unevenly distributed on the surface of the particles).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This rejection can be overcome by amending the claim to recite that the Sr is distributed nonuniformly on the surface of the particles versus “within the particles”.  For the purpose of evaluating the prior art, the Examiner has allowed for any variation in Sr (higher Sr content inside the particle core or on the outer surface) as reading on the claimed limitation as any variation would be a ‘uneven distribution within the particle”.

Claim Rejections - 35 USC § 103
Claims 1 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saegusa (U.S. Patent No. 5,736,111) in view of one or both of Naoi et al. (U.S. Patent App. No. 2018/0366152 A1) and/or Shirata (U.S. Patent App. No. 2015/0187380 A1).
Regarding claim 1, Saegusa discloses a ferrite powder comprising a plurality of ferrite particles (Title; Abstract; Figures), wherein the ferrite particles are single crystals (col. 7, lines 62 – 65) having an average particle diameter of 1 nm or more and 2000 nm or less (col. 7, lines 41 – 61 and examples), and have a polyhedral shape (col. 7, lines 62 – 65), and the ferrite particles comprise Sr in an amount of 2.0 mass% or more and 10.0 mass% or less, and Fe in an amount of 55 mass% or more and 70.0 mass% or less (col. 3, line 55 bridging col. 4, line 16, noting disclosure of SrFe12O19 which is ~63 mass% Fe and ~8 mass% Sr), wherein the ferrite particles are single crystals (col. 7, lines 62 – 65).
The Examiner acknowledges that Saegusa disclose many different additive elements for the ferrite and only a singular composition for the Sr-ferrite.
However, Saegusa teaches that the claimed powders can be applied to a wide range of potential compositions, including Sr-containing ferrites (e.g. see Example 1, which is a BaFe12O19 composition which correlates directly with the also disclosed SrFe12O19 composition).  As such, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative amounts of Sr and Fe through routine experimentation, especially given the teaching in Saegusa regarding the ability to use the disclosed methodology to produce a wide range of ferrite compositions.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Saegusa to also encompass Sr-ferrites having amounts of Sr and Fe within the full claimed range.
Saegusa fails to disclose a nonuniform distribution of Sr within the particles.
However, Naoi et al. teach that strontium ferrite particles with a nonuniform composition of elements; e.g. specifically discussing about Ca and Al (Abstract and at least Paragraphs 0070 – 0076, noting that Saegusa teaches the functional equivalence of Sr and Ca), wherein the nonuniform distribution leads to improved SNR and performance of the magnetic particles (the Examiner notes that if, for example, the surface contains a higher amount of Al then it must necessarily contain a lower amount of Fe and/or Sr, with the evidence of Ca being applied as a surface coating taken in view of Saegusa’s recognition of the functional equivalence of Sr and Ca).  Further evidence is provided by the Shirata disclosure, which explicitly teach the use of barium-strontium ferrites, wherein the Ba-ferrite serves as a core and the Sr-ferrite is a shell, in a core-shell structure.  I.e. the Sr content would be predominantly located on the outer portion of the particle as a shell, surrounding a Ba-containing core (Paragraph 0065).
However, the Examiner deems that strontium ferrite particles having a uniform distribution of Sr and those having a nonuniformly distributed amount of Sr are known functional equivalents in suitable magnetic, strontium ferrites, as taught by one or both of Shirata and/or Naoi et al., as discussed above.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, whether the Sr is uniformly distributed or non-uniformly distributed within the particles are functional equivalents in the field of suitable strontium ferrite In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 2 and 3, the Examiner takes Official Notice that the use of magnetic powders  as a bonded material with a resin is well established in the art and these claims are nominal.  As such, Saegusa is deemed to clearly render these nominal claims as obvious. See the additional rejection below for support of the Examiner’s position of Official Notice.

Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saegusa in view of one or both of Naoi et al. and/or Shirata as applied above, and further in view of Yamada et al. (IDS reference WO 2016/136701 A1 and corresponding U.S. Patent App. No. 2018/0244537 A1).
Saegusa, Naoi et al., and/or Shirata are relied upon as described above.
Regarding claims 2 and 3, while the Examiner maintains that Saegusa renders obvious these claims as they are nominal to bonded magnets, the Examiner acknowledges that Saegusa fails to explicitly recite a resin and a molded article formed therefrom.
However, Yamada et al. teach that it is well established to form molded articles from ferrite particles and resin compositions (e.g. Title; Abstract; Figures; and at least Paragraph 0098) as such a means is how one would form a bonded core, yoke, shielding structure, etc.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Saegusa in view of one or both of Naoi et al. and/or Shirata to add the ferrite particles to a resin and form a molded article therefrom as taught by Yamada et al., depending on the desired end use of the article.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicants’ have present arguments towards the unexpected improvement in properties when the Sr is non-uniformly distributed to the surface of the particles:

    PNG
    media_image1.png
    183
    890
    media_image1.png
    Greyscale
 and

    PNG
    media_image2.png
    265
    900
    media_image2.png
    Greyscale
 (specification).
The Examiner finds these arguments convincing as the prior art does not teach nor recognize any superiority in properties when the Sr is unevenly distributed on the surface of the particles (i.e. distributed at and towards the particle surface, as shown in Figure 2). However, the present claims are not deemed commensurate in scope to this showing.  Specifically, the present language in the claims “nonuniformly within the particles” is not commensurate to the showing in the examples and specification regarding “unevenly distributed on the surface of the ferrite particles”.
Furthermore, the average particle diameter appears to be a critical parameter involved in the properties of the particles, but is not presently claimed.  Specifically, comparative example 2 has the same Sr present on the surface of the particle, is a polyhedron single crystal, but does not exhibit the improved properties (Table 2). While the Sr content of comparative example 2 falls outside the claimed range (19.4%), there is insufficient evidence to link the difference in properties solely to the Sr content versus the other difference in the example (average grain size of 65 nm versus 95 – 107 for the non-comparative examples).  Grain size is known to impact magnetic properties and is art recognized as a critical parameter for magnetic particles; as such, the Examiner deems that for a claim to be commensurate in scope to the showing of unexpected results it must possess limitations directed to the grain size.  Given the as-filed disclosure and the present examples, the Examiner would find a range of 95 to 300 nm to be reasonably commensurate in scope with the showing of unexpected results (noting the value of 300 nm coming from specification paragraph 0024).  Should applicants’ desire a wider range in average particle size, additional data would need to be presented in the form of an affidavit or .

Response to Arguments
The rejection of claims 1 - 3 under 35 U.S.C § 102/103 – Saegusa (previous rejection)
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations (e.g. the nonuniformity of Sr) no longer anticipated/taught by the above noted rejection.

The rejection of claims 1 - 3 under 35 U.S.C § 103(a) – Saegusa in view of one or both of Naoi et al. and/or Shirata
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that Saegusa fails to teach the non-uniformity of the Sr within the particle (page 6 of response). The Examiner agrees, though notes that the present claim language is not fully supported and that the additional references teach that non-uniform distribution of elements, including Sr (and Ca, a known equivalent to Sr) is known in the ferrite arts.
Applicants’ argue that Saegusa is not enabled for forming polyhedron shapes with Sr-ferrite (page 7 of response).  This is not found persuasive since the burden for enablement applied to a pending application is not the same as applied to a (presumed valid) issued patent.  Saegusa clearly teaches that the particles are both single crystals and polyhedron.  Applicants’ unsubstantiated allegations notwithstanding, there is no evidence that a skilled artisan would be incapable of producing the disclosed Sr ferrites as both single crystals and polyhedrons given the Saegusa disclosure.
Applicants’ argue that Saegusa doesn’t use the same method and, as such, does not achieve the same structure.  This is somewhat found persuasive, but not sufficient to remove the present rejections.  Specifically, the claims are directed to a product, so the method of making is not germane to the determination of patentability of the product, except where an unobvious difference in structure/properties may result.  In the present case, the Examiner has applied secondary references teaching a similar structure; i.e. nonuniformity of Sr.  As such, the difference in methodology is not deemed relevant to the present question of patentability since the argued structure is taught as being obtained by different methods.  That being said, the Examiner acknowledges that the present method appears to potentially result in superior, unexpected properties … however, the present claims are not deemed commensurate in scope to the showing of unexpected results.
Finally, Applicants’ argue the unexpected properties versus Saegusa (page 9 of response).  This is largely found convincing, as the Examiner acknowledges that the prior art does not recognize any superiority in properties when the Sr is “unevenly distributed on the surface of the ferrite particles”.  However, for any claim to be found allowable based on a showing of unexpected results, the claim must be commensurate in scope with said showing.  In the instant case, the ‘unevenness’ is not limited to ‘on the surface of the ferrite particles’ and the average particle diameter is not limited, as noted above.  As such, the Examiner does not find any claims commensurate in scope to the alleged unexpected results set forth by Applicants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (the additional reference cited is not applicable as prior art due to its later filed date).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicants’ amendment resulted in embodiments not previously considered (i.e. new limitations added to claim 1) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 4, 2022